On Petition to Rehear
We have had filed with us a courteous petition to rehear on behalf of Joe Morrison. The only question presented by this petition to rehear is that we failed to apply the rules enunciated by the Supreme Court of the United States in Douglas v. State of Alabama, 380 U.S. 415, 85 S.Ct. 1074, 13 L.Ed.2d 934, and Pointer v. State of Texas, 380 U.S. 400, 85 S.Ct. 1065, 13 L.Ed.2d 923, in support, of the contention that Morrison was denied an *386opportunity to confront Ms two co-defendants, wlio testified against Mm.
Before we prepared our original opinion herein these cases were considered by us. We did not then, nor do we now, consider that these cases are applicable to the facts in the instant case. The petition contends that Morrison was prejudiced because he was not furnished a copy of the statements made by his two ^defendants orally to the investigating officers. Both of the co-defendants testified herein as witnesses in the trial and were subjected to cross-examination. Thus, as we see it, the questions presented in the cited cases, supra, were fully complied with here. In both of these cases, cited above, there was no adequate opportunity for the cross-examination of witnesses who gave testimony against the defendants. Adequate opportunity for cross-examination of the witnesses, who were co-defendants herein, gave this defendant a full opportunity to determine anything that they knew or had said against co-defendant, Morrison.
These two federal cases do not present a similar problem to the problem presented herein., We have not been apprised of anything that could harm this defendant Morrison, and neither can we find anytMng in the record that is similar to the problem in the two federal cases. We think we adequately answered this problem in our determination of Question No. 2 as outlined in our original opinion.
We find nothing herein that has not heretofore been considered. The petition of Morrison to rehear must be overruled.
*387On Second Petition to Behear
We have herein a second petition to rehear on behalf of Morrison, which is courteous, conscientious and forceful. This petition is to the effect that the defendant, Morrison, was prejudiced because in the examination of one of the arresting officers certain contents of a statement made to him by co-defendant, Culbertson, prejudiced the rights of Morrison to such an extent that the questions in reference to this statement amounted to á violation of Morrison’s constitutional rights in having evidence given against him wherein the witness who gave same was not subject to cross-examination by counsel for Morrison.
. There are two cases particularly cited and relied upon in support of this contention, to-wit, Douglas v. State of Alabama, 380 U.S. 415, 85 S.Ct. 1074, 13 L.Ed.2d 934; and Pointer v. State of Texas, 380 U.S. 400, 85 S.Ct. 1065, 13 L.Ed.2d 923. In the Douglas case the confession of an accomplice was the only direct proof that Douglas fired the shotgun involved in the murder case and that Douglas had the requisite intent at the time he fired the weapon to commit murder. In other words the conviction in the Douglas case apparently was based upon the accomplice’s confession with some slight corroboration.
In the Pointer case the chief prosecuting witness was not present for the trial, and a transcript of his testimony at the preliminary hearing where Pointer’s rights of cross-examination were extremely limited was permitted in the evidence at the trial of the case. Thus, as in the Douglas case, in the Pointer case the State’s case rested for the most part upon the testimony of a witness in such a manner as to deprive the defendant of a right to cross-examine.
*388We have carefully read these two cases and think that they are easily distinguished under the factual situation from how the trial in the original instance was conducted in the case against Morrison. Since the filing of the second petition to rehear herein, we have reexamined the record and read the testimony upon which it is contended that a new trial should be granted on the basis of the authority of the Douglas and Pointer cases. We find that in this examination these two co-defendants who were indicted along with Morrison did not take the witness stand, but that an officer, who had taken voluntary statements from them, when being cross-examined or examined by counsel, who referred to these statements, was asked if these two co-defendants did not make certain statements in their admissions to this officer of their participation in this crime. These questions where they had any reference whatsoever to Morrison were objected to, and the trial judge promptly sustained the objection to any statement made in this voluntary statement to the officer in reference to Morrison.
During this examination part of the time the jury was excused and most of the argument on the subject of the admission of these statements was done outside the presence of the jury. None of the contents of the statements got into the record. Bits of the statement did get into the record by this method, of examination, but in each instance where there was the slightest reference to Morrison the court sustained the objection in this language:
“I sustain the objection as to that, as to what anyone else said, and I will only let you question him as to the defendant Culbertson, what he said, what he did, or what he said to him.”
*389In each instance when there was anything said with reference to Morrison, the court would sustain the objection and say: “Disregard it, Gentlemen of the Jury.” And again the court said when anything crept into the examination with reference to Morrison, “As to its pertaining to anyone else I am going to sustain it.” And again, “I sustain that. Sustain. Sustain.” Thus, we find upon a very careful re-reading of the transcript as far as this question here presented is concerned that the objection was sustained each time and the jury told not to regard that insofar as it related to anyone other than the person who had made the statement. There was none of this evidence in the record so far as Morrison is concerned.
We have consistently held in this State, and it is held in all others so far as we know, that where the trial judge “very clearly and forcibly instructs the jury that it could not be considered” then such offering is not prejudicial.
This rule was forcibly brought forth in the case of Smith and Reynolds v. State, 205 Tenn. 502, 327 S.W.2d 308, certiorari denied by the Supreme Court of the United States, 80 S.Ct. 372, 361 U.S. 930, 4 L.Ed.2d 354, rehearing denied 361 U.S. 973, 80 S.Ct. 585, 5 L.Ed.2d 552, in reference to jurors reading newspapers and things of the kind while a trial was going on. We have there where the court admonished the jury not to consider anything that they read and then, they having read the paper it did not constitute prejudicial evidence. Our particular comments' on this question are on about pages 530, 531 and 532 of our reported case, 327 S.W.2d 308.
The basis of such a judgment is that to warrant a reversal for things of the kind it must reasonably appear *390that jurors, or at least some of them, have been influenced or prejudiced to the extent that they cannot be fairly impartial. Such evidence is absolutely lacking in this case. From a practical standpoint to those of us who have had trial experience it would be impossible to ever complete a trial, if the mere asking of a question, which was prejudicial, an objection sustained, and the jury told not to consider it, would be considered reversible error. This cannot be so unless it appears to the court in reviewing the matter that some prejudice must have accrued to the party objecting.
This rule is particularly applicable in the case now under consideration. For one reason, very strong positive testimony by the witness Calloway, who was the victim of the assault, is given as to Morrison. In her testimony she definitely identified Morrison as her assailant and she testified that the other boys “begged him” (Morrison) to leave her alone. This is quite a different situation from that in the Douglas or Pointer cases. The statements objected to here in the present case only remotely corroborated the testimony of the chief or prime State’s witness, Calloway. The jury was told not to consider these statements in any way in reference to Morrison. We must conclude that the jury made up of citizens of high intelligence, fair minded men and women, and jurors who adhere to the rulings of the court, because the court has their respect, were told and knew that they use the court as a witness as to what the law is and more or less should and do take the law as given them by the court. The court is their witness as to what this is; they have respect for him and heed what he says. This being true, when these questionable questions are asked, objections sustained to them and the jury told *391not to consider them, this clearly is non-pre,judicial and is no basis for a reversal. The facts of this case are entirely different from the facts of the two cases particularly relied upon,, above set forth.
After having fully considered this matter we are satisfied that there was absolutely no prejudice herein as to the defendant, Morrison, and that the motion for a rehearing should be denied. It is so denied.